Name: Commission Regulation (EEC) No 3241/92 of 6 November 1992 releasing securities lodged in respect of import licences under Regulation (EEC) No 564/92 for pigmeat products
 Type: Regulation
 Subject Matter: animal product;  trade;  tariff policy;  Europe
 Date Published: nan

 7. 11 . 92 Official Journal of the European Communities No L 322/7 COMMISSION REGULATION (EEC) No 3241/92 of 6 November 1992 releasing securities lodged in respect of import licences under Regulation (EEC) No 564/92 for pigmeat products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 519/92 of 27 February 1992 on certain procedures for applying the Interim Agreement on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Hungary, of the other part ('), and in particular Article 1 thereof, Whereas Commission Regulation (EEC) No 564/92 of 5 March 1992 (2) lays down detailed rules for the applica ­ tion to pigmeat products of the arrangements provided for in the Interim Agreement concluded by the Community with the Republic of Hungary ; Whereas Community operators submitted their import licence applications for the period 1 July to 30 September 1992 during the first ten days of July 1992 ; whereas at that time supplies to the market for pigmeat in Hungary were very regular and sufficient ; whereas the operators were therefore convinced that the situation would remain unchanged in subsequent months, so enabling them to meet their obligations under import licences issued on 23 July 1992 ; Whereas a shortage of pigmeat arose in Hungary during the period referred to above, as a result in particular of a severe drought, which considerably reduced the quantities of products available for use in pigfeed ; whereas in addi ­ tion, the imbalance between production and demand was aggravated by the fact that Hungary has recendy been compelled to adopt veterinary and animal health measures with respect to certain neighbouring countries, involving a ban on imports from those countries ; whereas, as a result of these unforeseeable events, Community operators are unable to obtain supplies on the Hungarian market to make up all the quantities mentioned in import licences ; Whereas provision should accordingly be made for the release of the securities lodged pursuant to Article 6 of Regulation (EEC) No 564/92 in respect of unused import licences ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Securities lodged in respect of import licences issued on 23 July 1992 for products covered by groups 1 , 2, 3 and 4 in Annex I to Regulation (EEC) No 564/92 but not imported before the expiry of the term of validity of those licences shall be released. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 56, 29. 2. 1992, p. 6. 0 OJ No L 61 , 6. 3 . 1992, p. 9.